Citation Nr: 0420453	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for hearing loss from 
50 percent.

2.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

3.  Entitlement to an increased (compensable) rating for 
scars on the right and left sides of the face.

4.  Entitlement to an earlier effective date than November 
14, 2001, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to June 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied, inter alia, increased 
ratings for bilateral hearing loss from 50 percent, and 
tinnitus from 10 percent.  It also denied a compensable 
rating for scars on the right and left sides of the face.  
The appeal also arises from a June 2002 rating decision which 
granted a TDIU effective November 14, 2001.  

The veteran's claim was remanded by the Board in August 2001 
and July 2003.  


FINDINGS OF FACT

1.  The veteran has had three VA audiological evaluations; 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI and VI (a) in the 
Rating Schedule results in the designation of "VI" for the 
right ear and "IX" for the left ear; "VI" for the right 
ear, and "IX" for the left ear; "VIII" for the right ear, 
and "V" for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
no greater than 40 percent.  

2.  The veteran had puretone thresholds of 55 decibels or 
more at each of the 1000, 2000, 3000, and 4000 Hertz 
frequencies for the right ear at his VA examinations in June 
1999, October 2000, and May 2002; however, applying table VIA 
to the veteran's scores did not result in a higher rating.  

3.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  

4.  The veteran is in receipt of a ten percent rating for 
tinnitus.

5.  The veteran's scars on the face are not disfiguring, and 
do not equal any of the 8 characteristics of disfigurement 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

6.  The veteran's scars on the face are stable, nontender and 
do not have ulceration.  

7.  The veteran filed a claim for a TDIU on July 26, 2000, 
but entitlement to the TDIU did not arise until November 14, 
2001, the effective date for the grant of service connection 
for PTSD.  

8.  The veteran is unemployable as a result of his service-
connected disabilities, including his PTSD; he is not 
unemployable solely because of his service-connected hearing 
loss, tinnitus, and scars on his face.    

9.  On November 20, 2000, the RO denied service connection 
for PTSD; the veteran did not file a notice of disagreement 
with said decision within a year of November 20, 2000, as the 
veteran's November 14, 2001, statement was not a notice of 
disagreement.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss from 50 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2003).  

2.  Separate 10 percent ratings for tinnitus in both the 
right and left ears are not warranted.  U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. §  4.87, Diagnostic Code 6260 
(2002); VAOPGCPREC 2-03 (May 23, 2003); 38 C.F.R. §  4.87, 
Diagnostic Code 6260 (2003).

3.  The criteria for an increased (compensable) rating for 
scars on the right and left sides of the face have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804 
(2003); § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002)

4.  The assignment for an effective date of November 14, 
2001, for an award of a TDIU is not warranted. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA audiological examination in June 
1999.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
75
75
80
LEFT

35
85
90
95

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 44 in the left ear.

The veteran filed a claim for a TDIU which was received at 
the RO on July 26, 2000.  He wrote that it was hard to be a 
good salesman asking the customer what they said after each 
question.  He wrote that he last worked full-time in October 
1990.  

The veteran underwent a VA audiological examination in 
October 2000.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
80
80
85
LEFT

45
80
90
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 48 in the left ear.

The veteran underwent a VA examination in October 2000.  He 
was diagnosed with probable PTSD.

It was noted that the veteran was scheduled for a VA 
examination for his PTSD in October 2000, but that he failed 
to report for the examination.  

The veteran underwent a VA examination for his scars in 
October 2000.  The examiner commented that there was an 
extremely faint maybe 0.5 cm. long scar just below his left 
nostril on the left upper lip that was well-healed and 
slightly hyperpigmented without adhesion or keloid.  On the 
left cheek, there was about a 1.0 cm. in diameter round scar 
that was at the site he indicated as a previous shell 
fragment wound.  The right side of the face did not show any 
definite scars.  The facial scars were nontender, and showed 
no adhesion, ulceration, or inflammation.  Diagnoses were 
shell fragment wound scars on the face, essentially 
asymptomatic; history of shell fragment wounds in the back 
with the scars not really visible; history of gunshot wound 
to the right arm, asymptomatic with scar not really visible.  

In a November 2000 rating decision (mailed to the veteran on 
November 20), the RO denied the veteran's claim of service 
connection for PTSD as well as for a TDIU.  The veteran 
appealed the denial of a TDIU, but not that for PTSD.
 
The veteran submitted a claim for service connection for PTSD 
on November 14, 2001.  

The veteran underwent a VA general medical examination in May 
2002.  The examiner had the veteran's claims file to review.  
Regarding the veteran's skin, there was a small scar noted 
over the right upper arm, but the examiner could not see any 
of the scars on the face from the shrapnel wounds, but he did 
have small telangiectasias about both sides of the face.  
Diagnoses were old shrapnel wounds about the face, arm, and 
back.  The examiner commented that the veteran had multiple 
sclerosis, along with cataracts and a history of colon 
cancer, which contributed to making the veteran unemployable.  
He commented that overall, the veteran's service-connected 
illnesses and non-service-connected illnesses combined to 
make the veteran unemployable.  

The veteran underwent a VA examination for his PTSD in May 
2002.  The examiner commented that the veteran was 
unemployable secondary to his PTSD.  

The veteran underwent a VA audiological examination in May 
2002.  The examiner commented that the veteran's subjective 
tinnitus was consistent with a history of noise exposure.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
75
80
90
LEFT

45
85
90
105

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 76 percent in the left ear.

The veteran was granted service connection for PTSD in a June 
2002 rating decision, with an effective date assigned of 
November 14, 2001.  In the same rating decision, he was 
granted a TDIU effective November 14, 2001.  

The veteran's claim was reviewed by an audiologist in 
December 2003.  He commented that it was at least as likely 
as not that the veteran would have been unemployable for most 
occupations due to his auditory deficit from the date of the 
June 1999 examination.  

The audiologist again reviewed the veteran's claim in March 
2004.  He commented that for further elaboration on the 
veteran's hearing, other than communication difficulties and 
safety issues, the hearing loss in and of itself would have 
no impact on the veterans' functional ability to work either 
at hard physical labor or sedentary employment.  


Analysis

Relevant laws and regulations and compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran's entire 
history is reviewed when making disability evaluations. See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated July 2003, the RO informed the 
veteran that the evidence had to show that his disabilities 
had gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The July 2003 letter 
informed the veteran that the RO would get relevant records 
from a Federal agency, including VA hospitals, and would make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from private doctors and 
hospitals.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The July 
2003 letter told the veteran to give enough information about 
his records so that VA could request them from the person or 
agency that had them.  .  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The July 2003 letter requested that the veteran 
submit any additional information or evidence within 30 days 
of the date of the letter.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in November 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, the initial 
unfavorable decision in November 2000 was issued in the same 
month that the VCAA was issued.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his hearing loss, tinnitus, 
and scars on his face throughout the almost 4 years that his 
claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, it is noted that the veteran had more than 30 
days to respond to the July 2003 VCAA letter before his claim 
was re-adjudicated in August 2003.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the 
July 2003 VCAA letter.  He had adequate notice and 
opportunity to be heard, as is required for a fair process,  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.




Entitlement to an increased rating for hearing loss from 50 
percent

VA issued new regulations for evaluating hearing loss and 
diseases of the ears and other sense organs, effective June 
10, 1999. See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  The new regulations were codified at 38 C.F.R. §§ 
4.85 - 4.87a (1999).  

Regarding the veteran's claim for an increased (compensable) 
rating for bilateral hearing loss, the pertinent regulatory 
amendments did not result in any substantive changes relevant 
to this appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical. See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  Since the old 
and new set of rating criteria are essentially identical, it 
is determined that neither the old nor the new set of rating 
criteria are more favorable to the veteran's claim.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.  

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's 
or more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (1999).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo- Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's VA audiological evaluation in June 1999, the 
veteran had four-frequency averages for each ear of 76 dB, 
respectively.  Speech audiometry revealed speech recognition 
ability of 74 percent for the right ear and 44 percent in the 
left ear.  Application of these scores to table VI results in 
designation of "VI" for the right ear and "IX" for the left 
ear.  When these designations of impaired efficiency are 
applied to table VII, the percentage evaluation for hearing 
impairment is 40 percent, under Diagnostic Code 6100.  

Pursuant to 38 C.F.R. § 4.86 (a), it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
in the left ear.  While he did have puretone thresholds of 55 
db's or more at each of the aforementioned frequencies for 
the right ear, when his right ear is evaluated using Table 
VIA, the result is a score of "VI", which is the same score 
received when using Table VI.  It is also noted that the 
veteran did not have puretone threshold at 30 dB or less at 
1000 Hertz and 70 Db or more at 2000 Hertz.  Accordingly, an 
evaluation is not proper under Table VIA pursuant to 
38 C.F.R. § 4.86 (b) (1999).  

At the veteran's VA audiological evaluation in August 2000, 
the veteran had four-frequency averages for the right ear and 
left ear of 80 dB and 78 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 72 percent for the 
right ear and 48 percent in the left ear.  Application of 
these scores to table VI results in designation of "VI" for 
the right ear and "IX" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 40 
percent, under Diagnostic Code 6100.  

Pursuant to 38 C.F.R. § 4.86 (a), it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
in the left ear.  While he did have puretone thresholds of 55 
db's or more at each of the aforementioned frequencies for 
the right ear, when his right ear is evaluated using Table 
VIA, the result is a score of "VI", which is the same score 
received when using Table VI.  It is also noted that the 
veteran did not have puretone threshold at 30 dB or less at 
1000 Hertz and 70 Db or more at 2000 Hertz.  Accordingly, an 
evaluation is not proper under Table VIA pursuant to 
38 C.F.R. § 4.86 (b) (1999).  

At the veteran's VA audiological evaluation in May 2002, the 
veteran had four-frequency averages for the right ear and 
left ear of 80 dB and 81 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 56 percent for the 
right ear and 76 percent in the left ear.  Application of 
these scores to table VI results in designation of "VIII" for 
the right ear and "V" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 30 
percent, under Diagnostic Code 6100.  

Pursuant to 38 C.F.R. § 4.86 (a), it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
in the left ear.  While he did have puretone thresholds of 55 
db's or more at each of the aforementioned frequencies for 
the right ear, when his right ear is evaluated using Table 
VIA, the result is only a score of "IV", less than the 
score of "VIII" using Table VI, and only resulting in a 
percentage evaluation of 10 percent.  It is also noted that 
the veteran did not have puretone threshold at 30 dB or less 
at 1000 Hertz and 70 Db or more at 2000 Hertz.  Accordingly, 
an evaluation is not proper under Table VIA pursuant to 
38 C.F.R. § 4.86 (b) (1999).  

It is pointed out that while the veteran was granted a 50 
percent rating for his bilateral hearing loss in an August 
1999 rating decision, the evidence of record (from VA 
examinations in June 1999, August 2000, and May 2002) only 
demonstrates that a 40 percent rating is warranted.  In 
summary, the evidence does not show that the veteran is 
entitled to an increased rating from 50 percent for his 
bilateral hearing loss.  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss. Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for bilateral hearing loss from 
50 percent must be denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).


Entitlement to separate 10 percent ratings for tinnitus in 
each ear.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected disability.  
38 C.F.R. § 4.1 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim in July 2000, Diagnostic Code 
6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the diagnostic code stated that a 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following:  Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head; 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).  

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2003).  

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. § 
4.87, Diagnostic Code 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran contends that 38 C.F.R. 
§ 4.25(b) nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear is impermissible, even under the old 
version of the rating criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for separate 10 percent ratings for 
tinnitus in both ears must be denied.  


Entitlement to an increased (compensable) rating for scars on 
the right and left sides of the face

The rating criteria for evaluating skin conditions changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under the old criteria for scars of the head, face, or neck, 
when scars are slight, a noncompensable rating is assigned.  
When scars are moderate and disfiguring, a 10 percent rating 
is assigned. A 30 percent rating is warranted for severe 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
requires complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  Note: When in addition to tissue loss and 
cicatrisation there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent and the 30 percent rating to 50 percent. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Under the old criteria, when a superficial scar is poorly 
nourished, with repeated ulceration, then a 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

Under the old criteria, when a superficial scar is tender and 
painful on objective demonstration, then a 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Under the new criteria effective August 30, 2002, for 
disfigurement of the head, face or neck, a 10 percent rating 
is warranted when there is one characteristic of 
disfigurement.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

Note (1) under Diagnostic Codes 7800 lists the 8 
characteristics of disfigurement, for the purposes of 
evaluation under § 4.118: 
Scar 5 or more inches (13 or more cm) in length.  
Scar at least one-quarter inch (0.6 cm) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  
Skin hypo or hyper-pigmented in an area exceeding six square 
inches (39 sq cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm).  
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm). 

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2003).  

The evidence does not show that the veteran is entitled to a 
compensable rating for his scars on the sides of the face 
when his disability is evaluated under either the new or old 
rating criteria.  Under Diagnostic Code 7800, the evidence 
would have to show that the veteran's scars were moderate and 
disfiguring under the old criteria, or there would have to be 
one characteristic of disfigurement under the new criteria 
for the veteran to be entitled to a compensable rating.  
However, at the veteran's May 2002 VA examination, the 
examiner could not see any scars on the face, only small 
telangiectasias on both sides of the face, and at the October 
2000 VA examination, there was an extremely faint .5 cm. scar 
just below the left nostril which was hyperpigmented, and a 
1.0 cm. round scar on the left cheek.  These findings are not 
the equivalent of moderate and disfiguring under the old 
criteria, and are not the equivalent of any of the 8 
characteristics of disfigurement under the new criteria.  

The veteran is not entitled to an increased rating under 
Diagnostic Codes 7803 of the old criteria because at the VA 
examination in October 2000, the examiner specifically noted 
that there was no ulceration of the facial scars.  The 
veteran is not entitled to an increased rating under 
Diagnostic Code 7804 of the old and new criteria because at 
the VA examination in October 2000, the examiner specifically 
noted that the scars were nontender.  The veteran is not 
entitled to an increased rating under Diagnostic Code 7803 of 
the new criteria because there are no findings that the 
facial scars are unstable.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased (compensable) rating for scars on the 
right and left sides of the face must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the severity of the 
veteran's scars on his face.  Therefore, the RO and the Board 
have considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.  




 Entitlement to an earlier effective date than November 14, 
2001, for a TDIU.  

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for a TDIU and he was 
informed of what he had to do to file a successful claim for 
a TDIU.  Subsequently, his claim was granted, and he filed a 
notice of disagreement as to the effective date assigned for 
the increase in his benefits.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the January 2003 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2003).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

In this instance, the evidence shows that the veteran filed 
his claim for a TDIU on July 26, 2000.  However, it was not 
until later in the appeal period that the evidence showed 
that the veteran was entitled to the TDIU.  Specifically, the 
veteran was awarded an effective date of November 14, 2001, 
for his TDIU because that was the date that the veteran 
applied for service connection for PTSD, and the effective 
date assigned for the grant of service connection for PTSD 
and assignment of a 30 percent rating.  Since a VA examiner 
opined in May 2002 that the veteran was unemployable because 
of his PTSD, it was the PTSD grant effective November 14, 
2001, that allowed for the TDIU grant.  





It is pointed out that the veteran's statement received on 
November 14, 2001, where he described the "traumatic 
experiences I had in battle in Korea" is a new claim for 
service connection for PTSD, rather a notice of disagreement 
with the November 20, 2000, rating decision denying service 
connection for PTSD.  Nowhere in the November 14, 2001, 
statement did the veteran express disagreement with the 
November 2000 rating decision and express a desire to contest 
the result.  38 C.F.R. § 20.201 (2003).  The Federal Circuit 
has upheld 38 C.F.R. § 20.201 which defines what constitutes 
a proper notice of disagreement.  See Gallegos v. Principi, 
283 F. 3d 1309 (Fed.Cir. 2002).  

There is not an examiner on record who has opined that the 
veteran was unemployable because of his other service-
connected disabilities (hearing loss, tinnitus, scars on the 
face) which the veteran was service connected for prior to 
November 14, 2001.  Instead, in May 2002, a VA examiner noted 
the veteran's non-service-connected disabilities (multiple 
sclerosis, cataracts, and colon cancer) and opined that they 
all contributed to making the veteran unemployable.  He 
stated that the veteran's service-connected and non-service-
connected illnesses combined to make him unemployable.  For 
that reason, the correct effective date for the TDIU grant is 
the date entitlement arose (November 14, 2001) rather than 
the date of receipt of claim of the TDIU on July 26, 2000.  
38 C.F.R. § 3.400.  

Accordingly, the claim for an effective date earlier than 
November 14, 2001, for the award of a TDIU must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

Entitlement to an increased rating for bilateral hearing loss 
from 50 percent is denied.  

Entitlement to a separate 10 percent rating for tinnitus is 
denied.

Entitlement to an increased (compensable) rating for scars on 
the right and left sides of the face is denied.  

An effective date earlier than November 14, 2001, for an 
award of a TDIU is denied.



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



